Citation Nr: 0639575	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spine 
disability, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for left knee 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an initial compensable rating for right 
knee disability. 

4.  Entitlement to an initial compensable rating for left 
ankle disability.

5.  Entitlement to a higher initial rating for right ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 until August 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for the following disabilities on appeal 
and assigned initial evaluations.  The veteran has appealed 
the initial ratings assigned.  In September 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.  The Board has rephrased the issues 
listed on the title page to reflect that these are initial 
rating claims.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (Where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.).

The issues of entitlement to higher initial evaluations for 
left and right knee disabilities are discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by not more than slight limitation of motion 
without any significant additional functional impairment.

2.  The veteran's service-connected left ankle disability is 
productive of less than moderate impairment. 

3.  The veteran's service-connected right ankle disability is 
productive of no more than moderate impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010, 5292 
(2001); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006).

2.  The criteria for an initial compensable evaluation for 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5024, 5271 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5024, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In claims for VA benefits, the Board considers all the 
evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Lumbar Spine Disability

During the September 2006 hearing, the veteran complained 
that he could not get out of bed because of back pain.  He 
stated that the pain radiates up and down his back and hips 
but not past his legs and knees.    

In October 2001, the veteran underwent a VA examination.  His 
range of motion was as follows: 0 to 95 degrees of forward 
flexion, 30 degrees of backward extension, 35 degrees of 
right and left lateral flexion, and 35 degrees of right and 
left lateral rotation.  He had no discomfort over the sciatic 
nerve.  The examiner's impression noted a history of low back 
discomfort with mild osteoarthritis of L5-S1 facets 
bilaterally when shown on x-ray.  The examiner stated that 
the examination was normal, and there were no abnormal 
physical findings.  There appeared to be no easy 
fatiguability during the examination or with simple 
activities.

In February 2004, the veteran underwent a VA examination.  
The veteran stated that he gets occasional flare-ups of his 
lumbar spine with early morning stiffness.  He denied any 
focal neurologic deficit in either lower extremity or 
radicular pain, there was no motor sensory or motor loss.  He 
denied any instability, incoordination, weakness, or 
fatiguability related to his back or legs.  He denied any 
specific injuries and has never had any surgery.  There was 
no specific degenerative disc disease identified.  See 
Radiology Report (Feb. 2004).  The examiner's diagnosis was 
chronic lumbar strain, intermittent, but the examiner noted a 
normal lumbar exam.  There was no functional impairment.  The 
range of motion and/or joint function of the lumbar spine 
were not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.      

The veteran filed his claim in August 2001.  In May 2002, the 
RO granted service connection for lumbar spine disability and 
assigned an initial evaluation of 10 percent, effective to 
the date of claim.  In March 2003, the veteran filed a notice 
of disagreement with the initial rating assigned.  Effective 
September 26, 2003, VA revised the criteria for evaluating 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  The Board may only consider and apply 
the "new" criteria as of the effective date of enactment 
but may apply the "old" criteria for the entire appeal 
period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The veteran's service connected disability was rated under 
DCs 5010, 5292.  This rating represents traumatic arthritis 
and limitation of motion.  DC 5010 provides that traumatic 
arthritis is to be rated under DC 5003 for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, DC 
5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application when there is limitation of motion to a 
noncompensable degree.  Id.  

Under DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating, moderate limitation 
warrants a 20 percent rating, and a maximum 40 percent rating 
is warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2001).  

The Board finds that a rating in excess of 10 percent under 
DC 5292 is not warranted.  The Board first notes that the 
recorded ranges of motion in October 2001 were as follows: 0 
to 95 degrees of forward flexion, 30 degrees of backward 
extension, 35 degrees of right and left lateral flexion, and 
35 degrees of right and left lateral rotation.  Normal ranges 
of motion of the spine are forward flexion to 90 degrees, 
extension to 30 degrees and lateral flexion and rotation to 
30 degrees in both directions.  See 38 C.F.R. § 4.71a, Plate 
5.  Clearly, the motion demonstrated above does not approach 
that which could be considered a moderate limitation of 
motion.  Moreover, there was no significant functional 
impairment demonstrated.  Accordingly, a rating in excess of 
10 percent is not warranted under DC 5292.  

DC 5295 as in effect in 2001 provides that lumbosacral strain 
will be rated at noncompensable when there are slight 
subjective symptoms only, 10 percent when there is 
characteristic pain on motion, and 20 percent when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilaterally in the standing position.  None of 
the findings required for a higher rating under this DC were 
shown on the examination in 2001.

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2006).

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  Forty to 100 percent evaluations are 
for application when there is unfavorable ankylosis.  Forty 
percent is also assignable when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  Id.

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 through 5243.  

Based on the previously discussed evidence, the Board finds 
that a rating in excess of 10 percent is not warranted under 
DCs 5235 through 5243.    

The Board further finds that the evidence of record provides 
no basis for more than the currently assigned 10 percent 
rating under either the former or revised criteria.  The 
veteran's range of motion findings are within normal limits, 
and there is no evidence of guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, DCs 5010, 5292 (2001); 38 C.F.R. § 4.71a, DCs 
5235-5243 (2006).

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  Functional loss due to 
pain, weakness, and fatigability has already been taken into 
consideration in arriving at the decision to assign a 10 
percent rating, notwithstanding the fact that on the 2004 VA 
examination, the examiner specifically noted that the range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.
 
Further, no other diagnostic codes provide any basis for 
assignment of any higher rating.  Under the former criteria 
(and in the case of intervertebral disc syndrome (IVDS), the 
revised criteria), ratings in excess of 10 percent are 
available for residuals of a fractured vertebrae, for 
ankylosis of the lumbar spine or of the entire spine, and for 
IVDS; however, as the medical evidence does not demonstrate 
that the service connected lumbar spine disability involves 
any of above, there is no basis for evaluation of the 
disability under former DCs 5285, 5286, 5289, or 5293 (since 
September 23, 2002) or revised DC 5293 for IVDS (renumbered 
DC 5243 on September 26, 2003). 

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  
 
B.  Left and Right Ankle Disabilities

During the September 2006 hearing, the veteran stated that 
both of his ankles were equally weak and unstable.  He added 
that he does not have prescribed braces for his ankles.  See 
Hearing Transcript p. 10.

In the October 2001 VA exam, the veteran's dorsiflexion, 
bilaterally, was 15 degrees both actively and passively, and 
plantar flexion, bilaterally, was 50 degrees.  Inversion and 
eversion were normal.  There was no specific abnormality and 
no clicking or cracking.  The examiner's impression was 
bilateral repeated ankle strain sprains with normal 
examination.  X-rays showed mild soft tissue swollen over 
medial malleolus consistent with repeated strains.

During the February 2004 VA examination, the veteran noted 
that over the course of his military career he had suffered 
repeated ankle sprains.  He was never treated with a cast but 
did wear bilateral ankle braces.  He also stated that he was 
treated with air splints in the past.  He stated that almost 
all of his ankle injuries were jumping related and that he 
had chronic instability of both ankles.  He noted that two 
months prior to the exam he inverted his right ankle which 
swelled.  The veteran stated that he has chronic pain and 
intermittent swelling when walking.

The physical examination of both ankles showed no swelling, 
effusion, or erythema.  The range of motion was symmetrical 
at 20 degrees of dorsiflexion, 45 degrees of plantar flexion, 
20 degrees of inversion, and 15 degrees of eversion.  He had 
pain and tenderness over the lateral collateral ligament 
complex on the right and none on the left.  He had a 1+ 
drawer on the left and 2+ drawer on the right.  He had a 
negative talar knock.  The examiner's diagnosis was 
bilateral, chronic ankle instability, right greater than the 
left.  The examiner noted mild to moderate functional 
impairment, and the range of motion and/or joint function of 
the  ankles were not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  However, the examiner noted 
that the right ankle function was limited by instability 
because of lack of endurance during repetitive use.  
 
The veteran's service connected left and right ankle 
disabilities were rated under DC 5024 which provides that the 
affected part will be rated based on limitation of motion.  
Under 38 C.F.R. § 4.71a, DC 5271, limitation of motion of an 
ankle warrants a 10 percent rating when moderate and 20 
percent when marked.  Full dorsiflexion is to 20 degrees and 
full plantar flexion is to 45 degrees.  38 C.F.R. § 4.71,  
Plate II.   

The Board finds that a compensable rating for the veteran's 
left ankle disability and a rating in excess of 10 percent 
for the right ankle disability under DCs 5024, 5271 is not 
warranted.  The range of motion was within normal limits, and 
the x-rays were unremarkable.  

Additionally, there is no basis for assignment of any higher 
rating based on consideration of any of the factors addressed 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 204-
7.  Functional loss due to pain, weakness, and fatigability 
has already been taken into consideration in arriving at the 
decision to assign a 10 percent rating to the right ankle 
disability.  The 2004 VA examination specifically noted that 
the range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, except that the right ankle function was limited by 
instability because of lack of endurance during repetitive 
use.  

The preponderance of the evidence as discussed above is 
against the claim; accordingly, there is no doubt to be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Sept. 2001).  As such, VA fulfilled its 
notification duties.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
veteran was advised of the applicable rating criteria in the 
September 2003 Statement of the Case and March 2004 
Supplemental Statement of the Case.  Each RO decision 
reinforced the evidentiary requirements for the veteran's 
claim.  Each filing by the veteran's representative reflected 
knowledge and understanding of those requirements.  Finally, 
the veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  He has 
been told what he must show, and there is no indication of 
prejudice to the veteran.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the veteran in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.
 

ORDER

Entitlement to a higher initial rating for lumbar spine 
disability, currently rated as 10 percent disabling, is 
denied.

Entitlement to an initial compensable rating for left ankle 
disability is denied.

Entitlement to a higher initial rating for right ankle 
disability, currently rated as 10 percent disabling, is 
denied.


REMAND

Subsequent to the most recent Supplemental Statement of the 
Case, issued in March 2004, the veteran underwent surgery on 
his left knee.  See Operation Report (July 2004).  The RO 
sought and obtained an additional VA examination in November 
2004.  However, the RO did not consider that evidence prior 
to its submission for review to the Board, and the veteran 
has not submitted a waiver of RO consideration.  Therefore, 
the Board is bound to return the record to the RO for initial 
consideration of the additional evidence.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, according to the veteran's testimony in September 
2006 his knee disability has increased in severity since the 
last examination.  Therefore, a more recent examination would 
be beneficial.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should make arrangements to have the 
veteran undergo a special orthopedic examination 
in order to ascertain the nature and severity of 
the disability affecting his knees.  All 
indicated tests and x-ray studies should be 
conducted.  The claims folder must be made 
available to the examiner for review prior to 
conducting the examination.  

2.  The RO should then readjudicate the left and 
right knee initial rating claims on appeal, 
specifically including initial consideration of 
the additional evidence (the November 2004 VA 
examination) as well as consider whether a 
separate rating is warranted for any scars 
resulting from the surgery.  If any of the 
benefits sought on appeal remains denied, the RO 
should issue an SSOC and give the appellant and 
his representative the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


